Citation Nr: 1702425	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected status post dislocation left shoulder.

2.  Entitlement to an initial compensable rating for service-connected fracture of the right clavicle.

3.  Entitlement to an initial compensable rating for service-connected right hip injury with degenerative joint disease sacroiliac joint and pubic symphysis.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 2006, with service in Afghanistan and Kuwait.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.  This case was previously before the Board in April 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015 this case was remanded in order to schedule the Veteran for VA examinations and to obtain VA medical opinions.  This was due to the Veteran being deployed and then moving locations during the pendency of the appeal.  It appears that the same issue may have re-occurred.

In an October 2015 email thread, the Veteran contacted the RO to notify them that he was a government contractor whose job often took him overseas.  He requested assistance in making his examinations.  On November 5, 2015, the Veteran indicated his current address was in Connecticut and that he could be scheduled for examinations now.  November 10, 2015 VA examinations were scheduled, but it appears were cancelled for the Veteran's failure to report.  No letter or other means of providing notice to the Veteran of these examinations is associated with the claims file.  

In a December 1, 2015 Report of General Information, it was noted that the Veteran would like his payments, which had been suspended since July 2014, to be resumed.  Notice of this was sent to the Veteran in Florida, noting that the funds had been withheld as the mail had been undeliverable.  In a May 2016 deferred rating decision, a DRO requested that an employee contact the Veteran about his address, as the Veteran had contacted the RO in December 2015 to have his benefits reinstated and to update his address.  The DRO noted the February 2016 letters were sent to his Florida address.  

In a June 2016 Report of General Information, an RO employee indicated that he or she had spoken with the Veteran's mother who indicated her son had been deployed two weeks prior, until possibly December 2016.  The employee requested that the Veteran call the RO when he returned to schedule the appointments.  This conversation indicates that the Veteran's mother was under the impression that the Veteran would be rescheduled for examinations upon his return.  This was not accomplished.  Accordingly, remand is required to do so.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 15, 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected status post dislocation left shoulder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires (DBQ).  The examiner must test the range of motion of the right and left shoulders in active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected fracture of the right clavicle.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ.  Additionally, the examiner must test the range of motion of the right and left clavicles in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right hip injury with degenerative joint disease sacroiliac joint and pubic symphysis.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ.  Additionally, the examiner must test the range of motion of the right and left hips in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors (including any additional loss of motion).

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip, right knee, and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

First, the examiner should identify all current left hip, right knee, and left knee disorders present.

Second, for each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder had its onset in, or is otherwise caused by, active military service, including military duties associated with parachuting.

Third, if the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner must also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

